Citation Nr: 1103908	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  04-14 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for residuals of a cervical 
spine injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Daughter, Son-in-Law


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to March 1944.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied, in relevant part, service connection for 
residuals of spinal cord injury, concussion, or dental injury.  
The claims file is currently under the jurisdiction of the Los 
Angeles, California, RO.

In February 2005, the Veteran, his daughter, and his son-in-law 
appeared and testified at a hearing held at the Los Angeles RO 
before a Veterans Law Judge, who has since retired from the 
Board.  A transcript of that hearing is of record.

In July 2005, the claim was remanded for further development.  In 
July 2007, the Board denied the Veteran's claims for service 
connection for residuals of a cervical spine injury and for 
residuals of a concussion, and granted service connection for 
residuals of dental trauma for the purpose of obtaining VA 
outpatient dental treatment.  The Veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court), which 
granted a Joint Motion for Remand (JMR) in September 2008.  The 
JMR noted that the Veteran had abandoned his claim seeking 
service connection for residuals of a concussion; therefore, the 
only remaining issue before the Board is service connection for 
residuals of a cervical spine injury. 

In May 2009 the Board issued a remand with instructions for 
further development.  In October 2010, notice was mailed to the 
Veteran's mailing address of record informing him that the 
Veteran's Law Judge before whom he testified in 2005 has since 
retired from the Board, and offering him the option of testifying 
before another Veteran's Law Judge.  That letter was not returned 
as undeliverable, and there was no other response from the 
Veteran.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

In May 2009, the Board issued a remand with several steps for 
development.  While there was considerable effort to comply with 
the Board's remand order, subsequent events have transpired with 
require further development.  A remand by the Board confers upon 
an appellant, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon the VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

First, the May 2009 Board remand order was mailed to the then 
current address ([redacted], California) for the Veteran.  
That mailing was returned by the U.S. Post Office as 
undeliverable.  However, the Board notes the May 2009 remand 
order was mailed to the representative of record, The American 
Legion.  The claims file is unclear as to whether another attempt 
was ever made to mail that May 2009 Board remand order to the 
Veteran's mailing address, which by October 2009 appeared to be 
in [redacted], California.  

Secondly, at some point, the Veteran moved to [redacted], Texas, and 
into a nursing facility.  Several statements from his daughter, 
who holds a power of attorney for him and who remains at [redacted], 
California, addressed from herself, has informed VA that any 
notice for an examination should be sent to her brother, also in 
[redacted], Texas, for him to be able to bring the Veteran to the VA 
medical facility.  While the record contains letters addressed 
directly to the Veteran at his [redacted], Texas, medical residence, 
no letter is addressed to the son, as assignee of the daughter 
holding the power of attorney.  Another attempt should be made to 
afford the Veteran the ordered examination, with notice of the 
examination that is also sent to the address of the son in [redacted] 
[redacted], Texas, as a practical means of helping the Veteran receive 
the promised assistance by his son in attending the VA 
examination.

Finally, it appears in the record that the October 2009 notice 
letter was sent by AMC to the Veteran at his [redacted], California, 
address, which was not returned by the Post Office as 
undeliverable, and which may then be assumed to have been 
received.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); 
Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  However, in light of 
the lack of clarity as to whether the Veteran ever received the 
May 2009 Board remand order, which explained the development 
steps ordered and why they were ordered, the Veteran should be 
mailed another letter, to the address of his daughter, who still 
holds the power of attorney for him.  

Further, the notice letter should inform the Veteran explicitly 
that the Board would like clarification of Dr. P.J.P's March 2005 
opinion regarding a relationship between the Veteran's current 
neck disability and the 1942 plane crash, and that the Veteran's 
authorization (VA Form 21-4142) to obtain such records is 
requested, as it is unlikely that a private physician would 
respond to such a request without a clear approval from the 
patient.  This approval would have to be indicated on the signed, 
current authorization, VA Form 21-4142.
 
Accordingly, the issue of service connection for residuals of a 
cervical spine injury is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  By means of notice mailed to the address 
of his daughter, as power-of-attorney, 
specifically Mrs. [redacted], [redacted]
[redacted], California, [redacted], the 
Veteran should be provided with a copy of the 
May 2009 Board Remand Order and should be 
given the opportunity to submit any 
documentation, including but not limited to 
examinations, medical reports, and/or letters 
contemporaneous with service or shortly 
thereafter, which would support his claim 
that he sustained a neck injury in service 
and had continuous symptoms since then.  

a.  If the Veteran received medical care for 
his neck/spinal cord disorder from any 
medical care provider other than 
Dr. P.J.P., he should be instructed to 
complete any such release (VA Form 21-4142, 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs) so that those medical records can be 
obtained.   

b.  Request a properly completed VA Form 21-
4142, Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, for any such neck/spinal cord 
disorder treatment reports, to include all 
treatment reports from Dr. Pedro J. Postigo, 
665 Camino de los Mares, Ste 200, San 
Clemente, California, 92673, specifically 
dated 2001 to present.  Document any attempts 
to obtain such records, to include any 
negative replies.

c.  Request a properly completed VA Form 21-
4142, Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, for Dr. Pedro J. Postigo, 665 Camino 
de los Mares, Ste 200, San Clemente, 
California, 92673, specifically, to request 
that this private physician provide a 
statement setting forth the basis of his 
March 2005 opinion, the basis of his 
knowledge regarding the severity of the 
Veteran's aircraft injuries in service, and 
the rationale for linking current cervical 
spine disability to the plane crash in 
service.  Document any attempts to obtain 
such records, to include any negative 
replies.

2.  After the above documents have been 
accounted for, then the RO should forward the 
Veteran's file to a physician to provide a VA 
examination at the El Paso VA medical 
facility and opinion as to whether the 
Veteran's current cervical spine disability 
is related to active duty service.  

a.  Notice of this examination is to be 
mailed to the address of the Veteran's 
son (as has been authorized by the 
Veteran's power-of-attorney), 
specifically to Mr. [redacted], [redacted] 
[redacted], Texas [redacted].  A 
copy of this notice letter should be 
included in the claims file.  In the 
event that the Veteran does not report 
for any ordered examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the above given 
[redacted], Texas, address prior to the 
date of the examination.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable. 

b.  The relevant documents in the claims 
folder, to include any newly submitted 
medical records, if any, are to be provided 
to the physician for review.  It is requested 
that the VA examiner also elicit from the 
Veteran a thorough history of what injuries 
were sustained, what symptoms he experienced, 
what type of treatment he was afforded, and 
the course of neck symptoms during the 
decades following service, so that any 
opinion reached is as informed as possible.

c.  The Board observes that the claims file 
does contain reports of general physical 
examinations dated in 1943, 1944, 1945, and 
1948.

d.  After an examination and thorough review 
of the record, the physician should offer the 
following opinion:

Is it at least as likely as not than any 
currently diagnosed cervical spine disability 
is attributable to the Veteran's military 
service, specifically the in-service airplane 
accident in approximately October 1942?  If 
so, the VA examiner should comment 
specifically as to the basis for the opinion.

Please note that the term "as likely as not" 
does not mean within the realm of 
possibility.  Rather it means that the weight 
of the medical evidence both for and against 
a conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "as likely" support the 
contended relationship; "less likely" weighs 
against a causal relationship.  Please answer 
the questions posed with use of "as likely," 
"more likely," or "less likely" language.

e.  The VA examiner should provide a full 
rationale for his or her opinion, to include 
identifying supporting evidence from the 
claims file and examination.  

3.  The Veteran is advised to appear and 
participate in any scheduled VA 
examination(s), as failure to do so may 
result in denial of the claim.  See 38 C.F.R. 
§ 3.655 (2010).

4.  Thereafter, the RO should readjudicate 
the claim for service connection for 
residuals of a cervical spine injury.  If the 
claim is denied, a supplemental statement of 
the case should be issued, and the Veteran 
and his representative offered an opportunity 
to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

